Case 1:19-cv-01940-TWP-DML Document 93
                                    96 Filed 08/21/20
                                             08/24/20 Page 1 of 2 PageID #: 634
                                                                            640




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION                                   Acknowledged
 ________________________________________                                                 TWP
                                                                                      August 24, 2020
     ANDREW PERRONG, on behalf of himself
     and others similarly situated,

           Plaintiff,

     v.                                                    Case No. 1:19-cv-1940-JPH-DML

     AMERICAN SELECT PARTNERS, LLC
                                                           CLASS ACTION
           Defendants.




                        STIPULATION OF DISMISSAL WITH PREJUDICE

          The plaintiff files this stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P.

 41(a)(1)(A)(ii) of all claims against the defendants. None of the rights of any putative class

 members, other than the plaintiff have been released or are otherwise affected by this dismissal.



          Dated: August 21, 2020         PLAINTIFF,

                                         By:
                                         s/ Anthony I. Paronich
                                         Anthony I. Paronich
                                         Paronich Law, P.C.
                                         350 Lincoln Street, Suite 2400
                                         Hingham, MA 02043
                                         Telephone: (508) 221-1510
                                         anthony@paronichlaw.com

                                         /s/Charles W. Gameros, Jr., P.C.
                                         Charles W. Gameros, Jr., P.C.
                                         (TX Bar No. 00796596)
                                         HOGE & GAMEROS, L.L.P.
                                         6116 N. Central Expressway, Suite 1400
                                         Dallas, Texas 75206


                                                   1
Case 1:19-cv-01940-TWP-DML Document 93
                                    96 Filed 08/21/20
                                             08/24/20 Page 2 of 2 PageID #: 635
                                                                            641




                                      Telephone:     (214) 765-6002
                                      Facsimile:     (214) 559-4905
                                      E-Mail:        BGameros@LegalTexas.com

                                     Attorneys for Defendant American Select Partners, LLC




                                 CERTIFICATE OF SERVICE
         I, hereby certify that on August 21, 2020, I filed the foregoing with the Court’s

 CM/ECF system, which served the same on the counsel of record.


                                             /s/ Anthony Paronich
                                             Anthony Paronich




                                                2
